Title: From George Washington to George Mason, 22 October 1780
From: Washington, George
To: Mason, George


                  
                     Dear Sir,
                     Hd Qrs Passaic Falls Oct. 22d
                     1780.
                  
                  In consequence of a resolve of Congress directing an enquiry into
                     the conduct of Majr Genl Gates, & authorising me to appoint some other Officer
                     in his place, during this enquiry, I have made choice of Majr Genl Greene
                     who will, I expect, have the honor of presenting you with this letter.
                  I shall without scruple introduce this Gentn to you as a Man of
                     abilities, bravery & coolness—He has a comprehensive knowledge of our
                     affairs, and is a man of fortitude and Resources—I have not the smallest
                     doubt therefore, of his employing all the means which may be put into his
                     hands to the best advantage—nor of his assisting in pointing out the most
                     likely ones to answer the purposes of his command—With this character I take
                     the liberty of recommending him to your civilities & support; for I have no
                     doubt, from the embarrassed situation of Southern affairs, of his standing much
                     in need of the latter from every Gentln of influence in the Assemblies of
                     those States.
                  As Genl Greene can give you the most perfect information, in
                     detail, of our present distresses, and future prospects, I shall content myself
                     with giving the aggregate acct of them, and with respect to the first, they
                     are so great & complicated, that it is scarcely within the powers of
                     description to give an adequate idea of them—with regard to the second, unless
                     there is a material change both in our Civil & Military policy, it will be in
                     vain to contend much longer.
                  We are without money, & have been so for a  long 
                     time, without Provision & forage, except what is taken by Impress—without
                     Cloathing—and shortly shall be (in a manner) without men—In a word, we have
                     lived upon expedients ’till we can live no longer, and it may truly be said
                     that the history of this war is a history of false hopes, & temporary
                     devices, instead of System— & œconomy which results from it.
                  If we mean to continue our struggles (& it is to be hoped we
                     shall not relinquish our claims) we must do it upon an entire new plan—we must
                     have a permanent force—not a force that is constantly fluctuating, & sliding
                     from under us as a pedestal of Ice would leave a Statue in a summers day,
                     Involving us in expence that baffles all calculation—an expence which no funds
                     are equal to—We must at the same time contrive ways & means to aid our taxes
                     by loans, & put our finance upon a more certain & stable footing than they
                     are at present—Our Civil government must likewise undergo a reform, ample
                     powers must be lodged in Congress as the head of the federal union, adequate
                     to all the purposes of War. Unless these things are done, our efforts will be
                     in vain & only serve to accumulate expence—add to our perlexities—&
                     dissatisfy the people without a prospect of obtaining the prize in view—But
                     these sentiments do not appear well in a hasty letter, without digestion or
                     order. I have not time to give them otherwise, & shall only assure you that
                     they are well meant however crude they may appear—With sincere Affection I am, Dr Sir Yr most Obedt Servt
                  
                  
                  
                  
                                       
                             Go: Washington.
                            